Citation Nr: 0932273	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  08-36 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an extension beyond October 31, 2004, 
under 38 C.F.R. § 4.30, of the temporary total rating based 
on convalescence following the April 20, 2004 surgery for the 
Veteran's service-connected left hallux valgus with 
bunionectomy and proximal metatarsal crest osteotomy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to June 
1990, during peacetime.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA), New Orleans, Louisiana, 
Regional Office (RO), which inter alia denied service 
connection for a low back condition, and denied entitlement 
to an extension of the temporary total rating because of 
treatment for the Veteran's service-connected left hallux 
valgus with bunionectomy and proximal metatarsal crest 
osteotomy.  The Veteran disagreed with such decisions and 
subsequently perfected the appeals.   

In April 2009, the Veteran testified before the undersigned 
Veterans Law Judge via video conference.  A copy of the 
hearing transcript is of record and has been reviewed.      

In conjunction with the April 2009 Board video conference 
hearing, the Veteran submitted additional evidence concerning 
his claims.  This evidence consisted of private medical 
evidence dated in March 2009 and treatment records from the 
Baton Rogue VA Outpatient Clinic dated October 2008 to 
February 2009.  The Veteran also submitted a written waiver 
of review of that evidence by the agency of original 
jurisdiction and therefore referral to the RO of the evidence 
received directly by the Board is not required.  38 C.F.R. 
§ 20.1304 (2008).     

The Board notes that the Veteran did submit a timely notice 
of disagreement (see May 2004 "Statement in Support of 
Claim," VA Form 21-4138) regarding the denial of his 
increased rating claim for his service-connected left hallux 
valgus with bunionectomy and proximal metatarsal crest 
osteotomy disability (see July 2003 Rating Decision).  In a 
December 2004 Statement of the Case (SOC), the RO granted an 
increased rating for the Veteran's service-connected left 
hallux valgus with bunionectomy and proximal metatarsal crest 
osteotomy disability; however, such decision was a partial 
grant of benefits sought on appeal.  The Veteran did not file 
a timely substantive appeal regarding such decision to 
perfect his appeal and establish jurisdiction over such 
appeal by the Board.  38 C.F.R. § 20.200 (2008).  As such, 
the issue of entitlement to an increased rating for the 
Veteran's service-connected left hallux valgus with 
bunionectomy and proximal metatarsal crest osteotomy 
disability is not on appeal, and the issues on appeal are 
appropriately captioned above.    

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Although the Veteran claims that he was unable to return to 
work due to his service-connected left foot disability beyond 
October 31, 2004, the competent medical evidence of record 
reflects that the Veteran did not require convalescence 
beyond October 31, 2004, following his April 20, 2004, left 
foot surgery.  


CONCLUSION OF LAW

The criteria for extension beyond October 31, 2004, of a 
temporary total rating assigned following the April 20, 2004 
surgical treatment of service-connected left hallux valgus 
with bunionectomy and proximal metatarsal crest osteotomy 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. § 4.30 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify pertinent to the Veteran's extension 
of a temporary total disability rating claim was satisfied by 
an April 2005 letter.  This letter fully addressed all three 
notice elements; informed the Veteran of what evidence was 
required to substantiate his extension of a temporary total 
disability rating claim; and of the Veteran's and VA's 
respective duties for obtaining evidence.  Subsequent to 
these VCAA letters, the RO readjudicated the claim by way of 
an April 2008 SOC, at which time the Veteran was given an 
additional 60 days to respond.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains service treatment records (STRs), service personnel 
records, VA medical records, private medical records, and 
statements of the Veteran and his representative.  The 
Veteran requested and was provided with a video conference 
hearing before the undersigned Veterans Law Judge in April 
2009.  As noted, a copy of the hearing transcript is of 
record and has been reviewed.  The Veteran was also provided 
and underwent a VA examination regarding his claim in July 
2004 and June 2005.  Significantly, the record does not 
otherwise indicate any additional obtainable evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Extension of the Temporary Total Disability 
Rating Claim

The Veteran seeks an extension beyond October 31, 2004, of 
his temporary total disability rating due to convalescence 
because he is "unable to work due to swelling and extreme 
pain" from his April 20, 2004, left foot surgery.  See 
November 2004 "Statement in Support of Claim," VA Form 21-
4138; April 2009 Board Video Hearing Transcript.  

Regulations provide that a total disability rating (100 
percent) will be assigned for convalescence without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge (regular 
discharge or release to non-bed care) or outpatient release 
that entitlement is warranted, effective from the date of 
hospital admission or outpatient treatment and continuing for 
a period of one, two or three months from the first day of 
the month following such hospital discharge or outpatient 
release.  38 C.F.R. § 4.30.  In order to attain the temporary 
total disability rating, the veteran must demonstrate that 
his service-connected disability resulted in: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals, such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a).

A total rating under 38 C.F.R. § 4.30 will require full 
justification on the rating sheet and may be extended as 
follows:  (1) Extensions of one, two, or three months beyond 
the initial three months may be made under 38 C.F.R. 
§ 4.30(a).  (2) Extensions of one or more months up to six 
months beyond the initial six month period may be made under 
38 C.F.R. § 4.30(a)(2) or 38 C.F.R. § 4.30(a)(3) upon 
approval of the Adjudication Officer.  38 C.F.R. § 4.30(b) 
(2008).

The veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provision of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 
291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 
(1998).  The United States Court of Appeals for Veterans 
Claims (Court) has defined convalescence as "the stage of 
recovery following an attack of disease, a surgical 
operation, or an injury."  Felden, 11 Vet. App. at 430 
(citing Dorland's Illustrated Medical Dictionary).  The Court 
also defined recovery as "the act of regaining or returning 
toward a normal or healthy state."  Id. (citing Webster's 
Medical Desk Dictionary 606 (1986)).  Furthermore, the Court 
has noted that the term "convalescence" does not necessarily 
entail in-home recovery.  Id.

In this case, by way of history, in an October 1991 rating 
decision, the RO granted service connection for left hallux 
valgus with bunionectomy and proximal metatarsal crest 
osteotomy disability, and assigned a 10 percent rating, 
effective July 9, 1991.  In a February 1993 rating decision, 
RO granted a temporary total disability rating based on 
convalescence for the left foot hallux valgus disability, 
effective September 4, 1992, to November 30, 1992, under 
38 C.F.R. § 4.30, and increased the Veteran's rating for his 
left foot hallux valgus disability to 20 percent beginning 
December 1, 1992.  In an August 2004 rating decision, the RO 
granted a total disability rating based on convalescence for 
the left foot hallux valgus disability, effective April 20, 
2004, to October 31, 2004, under 38 C.F.R. § 4.30.  The RO 
also continued the Veteran's 20 percent disability rating 
beginning November 1, 2004.  In a November 2004 "Statement 
in Support of Claim" (VA Form 21-4138), the Veteran 
disagreed with the August 2004 rating decision, and requested 
an extension of his temporary total disability rating and an 
increased rating for his service-connected left foot hallux 
valgus disability.  In a December 2004 SOC, the RO granted an 
increased rating for the Veteran's service-connected left 
hallux valgus with bunionectomy and proximal metatarsal crest 
osteotomy disability of 30 percent, effective April 23, 2003 
to April 19, 2004; continued the Veteran's temporary total 
disability rating based on convalescence from April 20, 2004, 
to October 31, 2004; and continued the 30 percent disability 
rating for the service-connected left foot hallux valgus, 
beginning November 1, 2004.  

The RO construed the Veteran's November 2004 "Statement in 
Support of Claim" (VA Form 21-4138) as a claim for an 
extension of the temporary total disability rating based on 
convalescence for a left foot surgery, currently on appeal.  
In a June 2005 rating decision, the RO denied an extension of 
the total disability rating based on convalescence for the 
left foot hallux valgus disability, beyond October 31, 2004, 
under 38 C.F.R. § 4.30.  The Veteran subsequently perfected a 
timely appeal.  

Upon review, the Board does not disagree with the RO's award 
of temporary total rating benefits through October 31, 2004.  
However, there is no evidence which authorizes an extension 
of temporary total rating based on surgical convalescence 
after October 31, 2004.  
	
In this regard, the evidence of record reveals that the 
surgery for which the Veteran has already received a 
temporary total rating, from April 20, 2004, to October 31, 
2004, took place on April 20, 2004.  At that time, the 
Veteran received a left foot bunionectomy with first 
metatarsal phalangeal joint arthrodesis, left second 
metatarsal osteotomy, left second and third proximal 
interphalangeal joint arthrodesis with pin fixation, and left 
third metatarsophalangeal joint dorsal capsulotomy extensor 
tenorrhaphy.  See April 2004 Report of Surgery, Willis-
Knighton Medical Center.  Records indicate that the surgery 
was uneventful, with no apparent complications.  See id.  An 
April 29, 2004 Private Treatment Follow-Up Report from Dr. 
J.S.L. noted that the Veteran's sutures were removed and 
"look[ed] good," and there were no complaints of pain and 
no signs of infection.  In a May 2004 Private Treatment 
Follow-Up Report from Dr. J.S.L., the Veteran reported no 
complaints of pain and decreased drainage.  In a June 2004 
Private Treatment Follow-Up Report from Dr. J.S.L., the 
Veteran reported no complaints of mild pain and swelling, and 
examination revealed no infection.  The evidence of record 
reveals no further follow-up treatment regarding the 
Veteran's April 2004 left foot surgery. 

In July 2004, the Veteran underwent a compensation and 
pension (C&P) examination at the VA Medical Center (VAMC) in 
Shreveport, Louisiana, regarding his service-connected left 
foot disability.  The Veteran complained of left foot pain, 
weakness, stiffness, swelling, and fatigability.  He reported 
a fall in January 2004 resulting in a broken toe and surgery 
in April 2004, and stated that the pain continued since his 
fall.  He also reported that his last job was as a 
telemarketer until 2001, and that his condition affects his 
daily activities as he is still recovering from surgery.  The 
examiner noted that the Veteran ambulates with a cane; wears 
an open toed show due to recent surgery; has no corrective 
shoes, inserts, or braces; and upon range of motion testing, 
the left foot was painful and was additionally limited by 
pain, fatigue, weakness, and lack of endurance.  The examiner 
assessed very mild bilateral pes planus, status-post 
bunionectomy of left foot, and status-post fusion first and 
second toes left foot.  See July 2004 VA Examination Report.  

Treatment at the VA Outpatient Clinic (OPC) in Baton Rogue 
reveals that the Veteran was issued medi-compressed stockings 
and a pair of shoes.  See April 2005 Prosthetic Orthotic 
Laboratory Note.  Despite complaints of left foot pain, x-
rays of the left foot were normal.  See April 2005 Left Foot 
X-Ray Report, Baton Rogue VA OPC; June 2005 Bilateral Feet X-
Ray Report, Baton Rogue VA OPC.   

As noted, extensions of one or more months up to six months 
beyond the initial six month period may be made if the 
Veteran demonstrates surgery with severe postoperative 
residuals, such as incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic immobilization of 
one major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or immobilization by cast, without 
surgery, of one major joint or more; under 38 C.F.R. 
§ 4.30(a)(2) or 38 C.F.R. § 4.30(a)(3) upon approval of the 
Adjudication Officer.  38 C.F.R. § 4.30(b) (2008).

Although the Veteran continued to experience chronic symptoms 
such as pain on motion beyond October 31, 2004, the evidence 
reflects that the surgical procedure did not, past that time 
(1) result in incompletely healed surgical wounds, stumps or 
recent amputations; (2) require therapeutic immobilization of 
one major joint or more; (3) necessitate house confinement; 
or (4) necessitate immobilization by cast beyond the original 
period.  

Further, with regard to the Veteran's claim that he could not 
return to work due to his service-connected left foot 
disability, the Veteran provided no evidence of record beyond 
his statements of his inability to return to work beyond 
October 31, 2004.  

The Board notes that in June 2005, approximately fourteen 
months post-April 20, 2004 surgery, the Veteran underwent 
another C&P examination regarding his left foot disability at 
the New Orleans VAMC, which suggests significant effects on 
the Veteran's occupational activities due to his left foot 
disability.  The examiner noted that the Veteran used a cane 
and corrective shoes.  The Veteran reported that he was 
functionally limited in standing (can stand only for 15-30 
minutes), and walking (can walk only a few yards).  Upon 
physical examination, the examiner noted an antalgic gait, 
poor propulsion, evidence of abnormal weightbearing, abnormal 
show pattern.  There was abnormal motion of the left first 
metatarsophalangeal joint, edema, effusion, and fatigability.  
There was no instability, muscle atrophy, painful motion, 
redness, spasm, or weakness.  The Veteran reported he was 
unable to go back to work as a telephone installer due to his 
left foot surgery, and the examiner noted that there are 
significant effects on the Veteran's occupational activities 
with decreased mobility, difficulty reaching, and pain.  The 
examiner assessed status-post bunionectomy with fusion at 
first metatarsophalangeal joint left foot with swelling and 
painful scar (the Veteran was granted service connection for 
such scar in a December 2005 rating decision).  See June 2005 
VA Examination Report.  Significantly, the examiner did not 
state that the Veteran could not return to work.

Further, during the April 2009 Video conference hearing, the 
Veteran also indicated that he had worked in the last 5 years 
for at least 5 months.  See April 2009 BVA Video Hearing 
Transcript.  

As noted, consideration of incapacity to work is required 
under 38 C.F.R. § 4.30.  In this case, it is clear that 
although the Veteran had limitations on his occupational 
activities, the medical evidence as discussed above does not 
support a conclusion that the Veteran required convalescence 
from the service-connected surgical treatment of the left 
foot.  Although incapacity to return to work may be 
considered in determining the convalescence period, the 
inability to maintain employment is not a criterion which may 
be used alone to establish entitlement to a temporary total 
rating based on convalescence or extension thereof.

Finally, the Veteran appears to be arguing in his hearing 
testimony that, as he was not found to have reached maximal 
medical improvement from the surgery, including the inability 
to return to work, until April 2005, that his convalescence 
rating should be extended until at least that date.  However, 
a temporary total rating based on convalescence is not 
appropriate simply on the basis that the underlying 
disability continues to be symptomatic following surgery.  
The appropriate schedular rating is intended to cover this 
situation.  As such, the Board finds that the preponderance 
of the evidence of record is against an extension of the 
Veteran's temporary total rating to convalesce from surgery 
for his service connected left foot disability.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an extension beyond October 31, 2004, under 
38 C.F.R. § 4.30, of the temporary total rating based on 
convalescence following the April 20, 2004 surgery for the 
Veteran's service-connected left hallux valgus with 
bunionectomy and proximal metatarsal crest osteotomy, is 
denied.


REMAND

The Veteran is also seeking service connection for a low back 
disability.  Further development is necessary prior to 
analyzing the claim on the merits.  

A service connection claim requires medical evidence of a 
current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection is also warranted for a disability that is 
aggravated by, proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).  

MRI scans of the Veteran's lumbar spine reveals marked 
degeneration of his L5-S1 disc space with vacuum phenomenon, 
Schmorl's nodes with anterior spondylosis, broad-based disc 
bulging resulting in bilateral foraminal stenosis, worse on 
the left.  See July 2006 Lumbar Spine MRI Report, Baton Rogue 
VA OPC; March 2009 Private Treatment Report (Dr. R.D.S.).  
The Veteran has also been variously diagnosed with lumbar 
disc disease sciatica, left L5 radiculopathy, right S1 
radiculopathy, polyneuropathy with distal axonal loss, 
neuromuscular pain, and possible chronic inflammation 
demyelinating polyneuropathy.  See August 2008 Neurology 
Note; February 2009 Neurology Consult Note.  Review of the 
Veteran's STRs reveals that he complained of low back pain 
in-service and was assessed with paralumbar strain.  See 
September 1987 Screening Note of Acute Medical Care.  
Further, the Veteran claims that his current low back 
disability is aggravated by, proximately due to, or the 
result of his service-connected left hallux valgus with 
bunionectomy and proximal metatarsal crest osteotomy 
disability.  Specifically, the Veteran asserts that the 
various surgeries on his left foot disability have "caused 
[him] to change the way [he] walks," resulting in his 
current low back disability.  See August 2005 "Statement in 
Support of Claim," VA Form 21-4138; January 2006 "Statement 
in Support of Claim," VA Form 21-4138 (Notice of 
Disagreement); March 2009 Private Treatment Report (Dr. 
R.D.S.).  To support his alternative theory of secondary 
service connection for his low back disability, the Veteran 
submitted a private medical opinion stating that the 
Veteran's "had preexisting degenerative disc disease [DDD] 
in his lower back which is causing the neurological symptoms 
in his lower extremities," and "due to his abnormal 
ambulation from previous foot surgery, his [DDD] is certainly 
aggravated by his impaired ambulation."  See March 2009 
Private Treatment Report (Dr. R.D.S.).     

The Veteran has a current diagnosed low back disability, and 
the Veteran's STRs contain evidence of an in-service injury 
to the low back.  The Veteran has also argued that his 
current low back disability is aggravated by, proximately due 
to, or the result of his service-connected left hallux valgus 
with bunionectomy and proximal metatarsal crest osteotomy 
disability, and provided evidence to support such a 
contention.  Based on the foregoing, a VA exam is necessary 
to ascertain whether the Veteran's currently diagnosed DDD is 
related to service, specifically the low back injury and 
paralumbar strain disability documented in-service, and 
whether the Veteran's currently diagnosed DDD is aggravated 
by, proximately due to, or the result of his service-
connected left hallux valgus with bunionectomy and proximal 
metatarsal crest osteotomy disability.  See 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2008).  The fulfillment of the duty to assist requires a 
thorough and contemporaneous medical examination that 
considers prior medical examinations and treatment in order 
to conduct a complete evaluation of the Veteran's claim.  38 
C.F.R. § 4.2 (2008).  Where further evidence, or 
clarification of the evidence, is needed for proper appellate 
decision-making, a remand to the RO is required.  38 C.F.R. § 
19.9(a)(1) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of his low back disability, to 
include DDD, lumbar disc disease 
sciatica, left L5 radiculopathy, right 
S1 radiculopathy, polyneuropathy with 
distal axonal loss, neuromuscular pain, 
and possible chronic inflammation 
demyelinating polyneuropathy.  
Specifically, the VA examiner should 
render an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
current low back disability is related 
to the Veteran's service, specifically 
the low back injury and paralumbar 
strain disability documented in-service 
in September 1987.  The examiner should 
also provide an opinion as to whether 
the Veteran's current low back 
disability is at least as likely as not 
(50 percent probability or greater) 
aggravated by, proximately due to, or 
the result of his service-connected 
left hallux valgus with bunionectomy 
and proximal metatarsal crest osteotomy 
disability.  The examiner should 
reconcile his opinion with the opinion 
provided by Dr. R.D.S. in the March 
2009 Private Treatment Report.      

A complete rationale should be provided 
for any opinion.  The claims file 
should be made available to the 
examiner for review.  The entire claims 
file must be reviewed by the examiner 
in conjunction with the examination and 
the report should state that such 
review has been accomplished.

2.  Upon completion of the above-
requested development, the RO/AMC 
should readjudicate the Veteran's 
service connection claim for a low back 
disability, taking into account any 
newly obtained evidence.  If the 
service connection claim remains 
denied, the Veteran and his 
representative should be provided with 
a Supplemental Statement of the Case as 
to the issues remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the outcome of 
this case.  The appellant need take no action until so 
informed.  The purpose of this REMAND is to ensure compliance 
with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 failure 
to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).
 


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


